IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-42,327-27


                             IN RE CARLTON STROUD, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
            CAUSE NO. 1997-CR-3770-W9 IN THE 290TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                            ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. In it, he contends that he filed an application for a writ of habeas

corpus in the 290th District Court of Bear County, that the trial court issued an Order Designating

Issues (“ODI”), and that the district clerk has not sent him a copy of that order.

        Respondent, the District Clerk of Bexar County, shall respond as to whether the trial court

has issued an ODI; if so, whether Relator has been sent a copy of that order; and if it has not sent

Relator a copy of that order, why it has not done so. See TEX . R. APP . P. 73.4(b)(2). This motion

for leave to file will be held. Respondent shall comply with this order within thirty days from the

date of this order.
                        2



Filed: March 30, 2022
Do not publish